DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/02/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
3.	Claims 16-33 are pending in this application.  
	Claims 1-15 are cancelled.


Oath/Declaration
The receipt of Oath/Declaration is acknowledged.


Drawings
The receipt of Drawings are acknowledged.



Response to Arguments
Regarding Applicant’s arguments, see Remarks, filed 11/22/2021, with respect to Claim Objections have been fully considered and are persuasive.  The Claim Objections of claim 16-33 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 11/22/2021, with respect to the rejection(s) of claim(s) 16-33 under Blanchard (US PG. Pub. 2006/0242030 A1) in view of Blair (US PAT. No. 7,084,998 B2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kang (US PG. Pub. 2011/0083076 A1).

Applicant argues that “Blanchard relates to a system to implement a commercial method for buying spare parts or components of a computer system 12, where the computer system 12 is connected to a server 22 containing a store website. To the 

However, the newly added reference of Kang (US PG. Pub. 2011/0083076 A1) teaches “display[ing] a different information on at least the first user interface depending on whether the second user interface is connected or not with the printer, (See Abstract and Sect. [0048] of the Kang reference), which provides a method of allowing user interface (UI) content in an image forming apparatus is provided, which includes receiving attribute information of a second web browser installed in a host device, if the .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

10.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

11.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

12.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard (US PG. Pub. 2006/0242030 A1) in view of Kang (US PG. Pub. 2011/0083076 A1).

Referring to Claim 16, Blanchard teaches a printer (See Blanchard, Fig. 1, System 10 with Printer Device 16) comprising a controller (See Blanchard, Computer System 12) to control printing operations (See Blanchard, Sect. [0023]-[0024], Computer System communication control), 
- a first user interface (See Blanchard, Figs. 2A-2F, Display Device13 having Panels 100, 114, 120, 130 and 140 on shown in Figs. 2A-2F, Sect. [0033], [0039], [0042], [0050], [0052], [0053]) and at least one second user interface (See Blanchard, Fig. 1, Server 22 with embodied Store Website 26 having a Purchase Web Page 150 as shown in Fig. 3), 
- a connection to connect the second user interface with the controller (See Blanchard, Sect. [0031], Computer system 12 can connect to server system 22 using computer network 24 (i.e. Internet and World Wide Web, but can be other types of networks (e.g., a local area network (LAN), wide area network, cell phone communication link, etc.)) and a wireless interface for exchanging data between the second user interface (See Blanchard, Sect. [0055], FIG. 3 shows  purchase web page 150 of the store website 26, which is displayed on the computer system 12 after the user has selected the supplies button 110, 126, 136, or 144 as shown in FIGS. 2A-F. Purchase page 150 is preferably displayed in a web browser or other application program which can display data from web pages accessed over the Internet or other network) and the controller when the second user interface is not connected with the printer (See Blanchard, Sect. [0036]-[0037], the supplies button 110 can be provided as part of the functions of the operating system 29 running on the computer system 12.  Thus, this purchasing functionality is available for all hardware devices that communicate with the operating system 29, the print panel 100 can be displayed automatically when a particular condition of the printer device 16 is met, without the user having to select a print option.), said controller being programmed to (See Blanchard, Sect. [0032] lines 9-13, the purchase application 28 is included or incorporated in an operating system 29 running on the computer system 12, allowing any hardware device which the operating system can communicate with to be recognized):
*   detect whether the second user interface is connected or not with the printer (See Blanchard, Fig. 1, Sect. [0032] lines 14-17, For connection detection, the server 22 automatically determines one or more hardware devices of the computer system 12 and displays the appropriate components to that hardware device for the user to select.). 

Blanchard fails to explicitly teach  
* display a different information on at least the first user interface depending on whether the second user interface is connected or not with the printer.

	However, Kang teaches 
(See Kang, Abstract, Sect, [0048] and [0056], The host device 200 displays the UI content provided by the image forming apparatus 100 on a second display unit of the host device 200 through a second web browser.  As illustrated in FIG. 1, two host devices 200-1 and 200-2 are connected to the image forming apparatus 100, but different numbers of host devices may be connected…when the host device 200 accesses the image forming apparatus 100, the image forming apparatus 100 may register the host device 200 to the session management unit 120, and the session management unit 120 may check and manage the connection status of the currently connected host device 200 periodically.  Additionally, the session management unit 120 may manage history information regarding the host device 200 connected to the image forming apparatus 100.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate display a different information on at least the first user interface depending on whether the second user interface is connected or not with the printer.  The motivation for doing so would have been to provide a method for providing UI content in an image forming apparatus, and a method for receiving UI content in a host device so that the host device can display the UI content provided by the image forming apparatus normally. (See Sect. [0003] of the Kang reference).  Therefore, it would have been obvious to combine Blanchard and Blair to obtain the invention as specified in claim 16.

Referring to Claim 17, the combination of Blanchard in view of Kang teaches a printer according to claim 16 (See Blanchard, Fig. 1, System 10 with Printer Device 16), said controller being programmed to display on the first user interface at least part of the information displayed on the second user interface when the 2nd user interface is not connected with the printer (See Blanchard, Sect. [0036]-[0037], the supplies button 110 can be provided as part of the functions of the operating system 29 running on the computer system 12.  Thus, this purchasing functionality is available for all hardware devices that communicate with the operating system 29, the print panel 100 can be displayed automatically when a particular condition of the printer device 16 is met, without the user having to select a print option.).

Referring to Claim 18, the combination of Blanchard in view of Kang teaches a printer according to claim 17 (See Blanchard, Fig. 1, System 10 with Printer Device 16), said controller being programmed to display on the first user interface only part of the information displayed on the second user interface when the second user interface is connected with the printer, said part of the information being displayed with a different size on the first user interface and on the second user interface (See Blanchard, Sect. [0044] lines 6-10 and Claim 40, the supplies button 110 can be displayed or highlighted in a particular different color (e.g., yellow or red) as shown, or be displayed as flashing a color on and off, be displayed in a different shape, or be provided with some other indicator or appearance (outline, boldface letters, etc.). A method for providing a user interface element for display on a computer system, the method comprising: displaying a control in a graphical user interface, the control being selectable by a user, wherein the control can be displayed as having a first appearance or a second appearance to indicate one of two corresponding possible states;  and indicating a new operating condition of the computer system, different from a prior operating condition of the computer system, by displaying the appearance of the control as a third appearance when the new operating condition occurs and while the new operating condition exists, wherein the third appearance of the control is different from the first and second appearances of the control.).

Referring to Claim 19, the combination of Blanchard in view of Kang teaches a printer according to claim 16 (See Blanchard, Fig. 1, System 10 with Printer Device 16).
Blanchard fails to explicitly teach 
said controller being programmed to display on the first user interface at least one different information than the information displayed on the second user interface when the second user interface is connected with the printer.

However, Kang teaches 
	said controller being programmed to display on the first user interface at least one different information than the information displayed on the second user interface when the second user interface is connected with the printer (See Kang, Abstract and Sect. [0048], The host device 200 displays the UI content provided by the image forming apparatus 100 on a second display unit of the host device 200 through a second web browser.  As illustrated in FIG. 1, two host devices 200-1 and 200-2 are connected to the image forming apparatus 100, but different numbers of host devices may be connected.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate said controller being programmed to display on the first user interface at least one different information than the information displayed on the second user interface when the second user interface is connected with the printer.  The motivation for doing so would have been to provide a method for providing UI content in an image forming apparatus, and a method for receiving UI content in a host device so that the host device can display the UI content provided by the image forming apparatus normally. (See Sect. [0003] of the Kang reference).  Therefore, it would have been obvious to combine Blanchard and Kang to obtain the invention as specified in claim 19.

Referring to Claim 20, the combination of Blanchard in view of Kang teaches a printer according to claim 16 (See Blanchard, Fig. 1, System 10 with Printer Device 16), said controller being programmed to display on one of said first and second user interfaces an information relating to at least one consumable material (See Blanchard, Sect. [0040], Panel 114 displays the status information 112, which describes the current status of exhaustible or consumable components of the hardware device indicated in field 102, displaying the status of one or more of the components which has passed a predetermined threshold, e.g., a toner or ink level for a printer cartridge below a predetermined percentage of full capacity.), the other one of said first and second user interfaces displaying how to replace said consumable material or at least one part of the printer containing said consumable material (See Blanchard, Sect. [0032], Store website 26 presents selections for a user to purchase replacement or supplemental components for the hardware devices 14 of the user's computer system 12. With the information provided, the server 22 automatically determines one or more hardware devices of the computer system 12 and displays the appropriate components to that hardware device for the user to select. The user can select the desired components from those presented and purchase these components via the store website 26, e.g., using a standard transaction method such as credit card, debit card, account, loans, or other purchasing method.  The purchased components can then be delivered to the user from an organization managing (or otherwise in association with) the website 26.).

Referring to Claim 21, the combination of Blanchard in view of Kang teaches a printer according to claim 20 (See Blanchard, Fig. 1, System 10 with Printer Device 16), said consumable material being ink or solvent or a part of the printer, for example a valve or a pump of a hydraulic circuit of the printer (See Blanchard, Sect. [0040], Panel 114 displays the status information 112, which describes the current status of exhaustible or consumable components of the hardware device indicated in field 102, displaying the status of one or more of the components which has passed a predetermined threshold, e.g., a toner or ink level for a printer cartridge below a predetermined percentage of full capacity.).

Referring to Claim 22, the combination of Blanchard in view of Kang teaches a printer according to claim 16 (See Blanchard, Fig. 1, System 10 with Printer Device 16), said controller being programmed to display on one of said first and second user interfaces an information relating to at least one machine vision device, to image a printing made or being made (See Blanchard, Sect. [0051], In panel 130, currently-connected printer devices are displayed in a list, and one of the printer devices 131 is highlighted as the currently selected printer device.  The user can then select a "Supply Levels" button 132 to display the current level of use for the components of the selected printer device 131.), and to display on the other one of said first and second user interfaces images, from said at least one machine vision device, of a printing made or being made (See Blanchard, Sect. [0056], Purchase page 150 includes printer identifications 152 to show the user which printer he or she is to purchase components for, and can include the text description of the model or series of the hardware device, and/or an image of the device.).

Referring to Claim 23, the combination of Blanchard in view of Kang teaches a printer according to claim 22 (See Blanchard, Fig. 1, System 10 with Printer Device 16), at least one of said first and second user interfaces displaying zones or buttons to provide at least one adjustment of an image displayed (See Blanchard, Figs. 2A-2F, Sect. [0065], In step 206, device information is displayed in Panel 100, including a buy supplies button, if the user selected a print menu item, then a print dialog box can be displayed as shown in FIGS. 2A-C, which includes supplies button 110.  If the user selected a printer type of device in a printer setup utility or system properties screen, then the panels shown in FIGS. 2D-E can be displayed, including a supplies button 126, or if a device desktop icon is selected, then the panels of FIG. 2F can be displayed. Displayed image screens (2A-2F) are adjusted and/or changed based on button selection).

Referring to Claim 24, the combination of Blanchard in view of Kang teaches a printer according to claim 16 (See Blanchard, Fig. 1, System 10 with Printer Device 16), said controller being programmed to display on one of said first and second user interfaces an information (74a) relating to a failure or a defect or a fault of the printer (See Blanchard, Fig. 2C, Sect. [0043], In panel 120, a warning or message can be displayed to indicate to the user that a component is getting close to a point where it will need replacement, refilling or supplementation, a message 122 is displayed to indicate low supplies for at least one component of at least one hardware device in communication with the computer system, once the toner level of a particular color falls to a threshold of 5% or lower of full capacity (such as the "Black" print cartridge and several image drums in panel 120), then the warning 122 can be displayed, so that the user knows that a new ink cartridge for that color should be purchased soon by selecting supplies button 110.), and to display on the other one of said first and second user interfaces information as to how to eliminate or repair said failure or defect or fault (See Blanchard, Fig. 3, Purchase Page 150, Sect. [0055], [0056], [0057] after the user has selected the supplies button 110, 126, 136, or 144 as shown in FIGS. 2A-F. Purchase page 150 is preferably displayed in a web browser, Purchase page 150 includes printer identifications 152 to show the user which printer he or she is to purchase components for to repair or fix printer error and/or warning resolution, and can include the text description of the model or series of the hardware device, and/or an image of the device needing repair. The compatible types of components available for the identified printer device 152 are also displayed in page 150, as well as any status information or components and other related descriptions, prices, etc. (collectively this is referred to herein as "component purchase information")).

Referring to Claim 25, the combination of Blanchard in view of Kang teaches a printer according to claim 16, said printer being a continuous inkjet printer or a laser printer, or a thermal inkjet printer or a "print and apply" printer or a drop on demand printer or a valvejet printer (See Blanchard, Fig. 1, Printer Device 16, Sect. [0027], Printer device 16 can be any type of printer, including an inkjet printer, laser printer, thermal printer, plotter, etc.).

Referring to Claim 26, the combination of Blanchard in view of Kang teaches a printer according to claim 16 (See Blanchard, Fig. 1, System 10 with Printer Device 16), said printer comprising means:
(This element is interpreted under 35 U.S.C. 112 (f) a controller located at the upper portion of said body (zone 5’), capable of managing the action sequencing and performing processes enabling different functions of the ink circuit and of the head to be activated. The controller 5 can include for example a micro-computer or a micro-processor and/or one (or more) electronic board and/or at least one embedded software, the programming of which ensures driving the ink circuit 4 and the printing head 1. This controller allows the printing instructions to be transmitted to the head but also the system engines and valves to be driven in order to manage supplying ink and/or solvent to the circuit with as well as recovering the ink and air mixture from the head. It is 5 thus programmed to that end, (Applicants Spec. Pages 2-3)) (See Blanchard, Figs. 4 and 5, Sect. [0075], For update, the server 22 can periodically send the computer system 12 all of its database information describing hardware devices (FIG. 5) and all its component purchase information.  In this way, the computer system 12 is continually updated with the latest device and store information.  In another embodiment, the computer system 12 periodically sends the server 22 device information that identifies hardware devices (and components) of the computer system 12, and in response, the server periodically sends only a portion of its database information to be stored on the computer system 12, i.e., that database information which is related to and compatible with the hardware devices 14 of the computer system 12.  If changes to the computer system 12 required that updated information is needed, then the method as described for FIG. 4 can be used.);
-   and/or to trigger, from one the first and second user interfaces, at least one program for which data can be entered on the other one of said first and second interfaces (This element is interpreted under 35 U.S.C. 112 (f) a controller located at the upper portion of said body (zone 5’), capable of managing the action sequencing and performing processes enabling different functions of the ink circuit and of the head to be activated. The controller 5 can include for example a micro-computer or a micro-processor and/or one (or more) electronic board and/or at least one embedded software, the programming of which ensures driving the ink circuit 4 and the printing head 1. This controller allows the printing instructions to be transmitted to the head but also the system engines and valves to be driven in order to manage supplying ink and/or solvent to the circuit with as well as recovering the ink and air mixture from the head. It is 5 thus programmed to that end, (Applicants Spec. Pages 2-3)) (See Sect. [0044] lines 14-26, standard graphical user interfaces often have one appearance to indicate "inactive" buttons, such as a gray color for buttons 123, and a second appearance to indicate an "active" button, such as a blue color for print button 125, which is considered a default button selection (and, for example, will be the button selected when a standard button such as an Enter key on a keyboard is pressed by the user).  The present invention, however, presents a third appearance for a button, such as button 110, which is different from the other two appearances (e.g., a different color such as yellow), and which warns the user of a new system condition when and during the condition's occurrence.).

Referring to Claim 27, the combination of Blanchard in view of Kang teaches a printer system (See Blanchard, Fig. 1, System 10 with Printer Device 16) comprising at least a first printer (See Blanchard, Fig. 1, Printer Device 16, Sect. [0028]) and a second printer (See Blanchard, Fig. 1, Electronic Device 18 as a Digital Camera), each of them being a printer according to claim 16 (See Blanchard, Fig. 1, Sect. [0028], [0030], printer device 16 as an inkjet and/or laser printer; and Electronic Device 18 as a digital camera, such an electronic device 18 might have a component that can be expended, similar to the printer paper or print material, or filled up, and need to be replaced or supplemented.), said second user interface being common to both printers and displaying an information relating to the first printer (See Blanchard, Sect. [0057], the purchase application 28 sends the ink status levels to the server 22 so that the ink levels 156 can be displayed in page 150. The page 150 also displays information 158 related to purchasing each ink cartridge, such as quantity, price per item, and total price, and can display other information in other embodiments, e.g., a short description of each component, list price, actual price, tax and shipping costs, savings achieved at the store website 26), respectively to the second printer (See Blanchard, Sect. [0058], Purchase page 150 can also display other types of components that are compatible with or otherwise appropriate for the printer device indicated at 152, such as paper products 160.  For example, types of paper that are offered by the manufacturer of the printer device 152 specifically for use with that device can be offered by the purchase page 150.), when it is closer to said first printer, respectively to said second printer or said second user interface (See Blanchard, Fig. 5, Steps 250, 252, and 254, Sect. [0077], the server 22 directs the network connection of the computer system 12 to the proper store website, causing the store website at the server 22 receiving the connection to be sent to the computer system 12 providing redirection capability to a site appropriate to the location of the computer system 12, a redirector application on a server can check if an online store exists for and services the location of the computer system 12 (e.g., country or region), and/or the language used on the computer system 12, and if not, inform the user of this condition.  If an online store does service that location and/or language, then the computer 12 can be directed to the store website for that location that is appropriate to the language of the connection request from the client computer.) being configured, or comprising means, This element is interpreted under 35 U.S.C. 112 (f) a controller located at the upper portion of said body (zone 5’), capable of managing the action sequencing and performing processes enabling different functions of the ink circuit and of the head to be activated. The controller 5 can include for example a micro-computer or a micro-processor and/or one (or more) electronic board and/or at least one embedded software, the programming of which ensures driving the ink circuit 4 and the printing head 1. This controller allows the printing instructions to be transmitted to the head but also the system engines and valves to be driven in order to manage supplying ink and/or solvent to the circuit with as well as recovering the ink and air mixture from the head. It is 5 thus programmed to that end, (Applicants Spec. Pages 2-3)  to select one of said printers and to display an information relating to said selected printer (See Blanchard, Fig. 6, Sect. [0082], In Fig. 6, display 300 of a "chooser" shows a type of list from which the user can select a printer device.  The user can first select a manufacturer of printer devices from menu 302, which narrows down the list of possible selections in the next menu 304.  Menu 304 displays the types of printer devices available for the selected manufacturer in menu 302.  The user selects one of the types of printers, which narrows down selections in menu 306 for series of printers, which in turn narrows down the selections in menu 308 for the model numbers.).

Referring to Claim 28, the structural elements of printer claim 1 perform all of the steps of method claim 28.  Thus, claim 28 is rejected for the same reasons discussed in the rejection of claim 16.

Referring to Claim 29, the combination of Blanchard in view of Kang teaches a method according to claim 28 (See Blanchard, Figs. 4 and 5, Method 200 and 250), the first user interface displaying (See Blanchard, Figs. 2A-2F, Display Device13 having Panels 100, 114, 120, 130 and 140 on shown in Figs. 2A-2F, Sect. [0033], [0039], [0042], [0050], [0052], [0053]):
-   at least part of the information displayed on the second user interface when the second user interface is not connected with the printer (See Blanchard, Sect. [0036]-[0037], the supplies button 110 can be provided as part of the functions of the operating system 29 running on the computer system 12.  Thus, this purchasing functionality is available for all hardware devices that communicate with the operating system 29, the print panel 100 can be displayed automatically when a particular condition of the printer device 16 is met, without the user having to select a print option.);
-   or only part of the information displayed on the second user interface when the second user interface is connected with the printer, said part of the information being displayed with a different size on the first user interface and on the second user interface (See Blanchard, Sect. [0044] lines 6-10 and Claim 40, the supplies button 110 can be displayed or highlighted in a particular different color (e.g., yellow or red) as shown, or be displayed as flashing a color on and off, be displayed in a different shape, or be provided with some other indicator or appearance (outline, boldface letters, etc.). A method for providing a user interface element for display on a computer system, the method comprising: displaying a control in a graphical user interface, the control being selectable by a user, wherein the control can be displayed as having a first appearance or a second appearance to indicate one of two corresponding possible states;  and indicating a new operating condition of the computer system, different from a prior operating condition of the computer system, by displaying the appearance of the control as a third appearance when the new operating condition occurs and while the new operating condition exists, wherein the third appearance of the control is different from the first and second appearances of the control.);
(See Blanchard, Sect. [0046] lines 1-9, The warning indicator for a selectable control element in a graphical user interface, such as displayed button 110 as shown in panel 120, can be used in alternate embodiments to indicate information concerning any operating condition of the computer system 12 (including an operating condition of software running on the computer, or a hardware device condition for a connected hardware devices 14) that differs from a prior condition of the computer system.).

	Referring to Claim 30, the combination of Blanchard in view of Kang teaches a method according to claim 28 (See Blanchard, Figs. 4 and 5, Method 200 and 250), the second user interface, respectively the first user interface, displaying an information relating to at least one consumable material (See Blanchard, Sect. [0040], Panel 114 displays the status information 112, which describes the current status of exhaustible or consumable components of the hardware device indicated in field 102, displaying the status of one or more of the components which has passed a predetermined threshold, e.g., a toner or ink level for a printer cartridge below a predetermined percentage of full capacity.), the first user interface, respectively the second user interface, displaying how to replace said consumable material or at least one part of the printer containing said consumable material (See Blanchard, Sect. [0032], Store website 26 presents selections for a user to purchase replacement or supplemental components for the hardware devices 14 of the user's computer system 12. With the information provided, the server 22 automatically determines one or more hardware devices of the computer system 12 and displays the appropriate components to that hardware device for the user to select. The user can select the desired components from those presented and purchase these components via the store website 26, e.g., using a standard transaction method such as credit card, debit card, account, loans, or other purchasing method.  The purchased components can then be delivered to the user from an organization managing (or otherwise in association with) the website 26.).

Referring to Claim 31, the combination of Blanchard in view of Kang teaches a method according to claim 28 (See Blanchard, Figs. 4 and 5, Method 200 and 250), said second user interface displaying an information relating to at least one machine vision device, imaging a printing made or being made (See Blanchard, Sect. [0051], In panel 130, currently-connected printer devices are displayed in a list, and one of the printer devices 131 is highlighted as the currently selected printer device.  The user can then select a "Supply Levels" button 132 to display the current level of use for the components of the selected printer device 131.), and first user interface displaying images of a printing made or being made (See Blanchard, Sect. [0056], Purchase page 150 includes printer identifications 152 to show the user which printer he or she is to purchase components for, and can include the text description of the model or series of the hardware device, and/or an image of the device.).

Referring to Claim 32, the combination of Blanchard in view of Kang teaches a method according to claim 28 (See Blanchard, Figs. 4 and 5, Method 200 and 250), one of said user interfaces displaying an information relating to a failure or a defect or a fault of the printer (See Blanchard, Fig. 2C, Sect. [0043], In panel 120, a warning or message can be displayed to indicate to the user that a component is getting close to a point where it will need replacement, refilling or supplementation, a message 122 is displayed to indicate low supplies for at least one component of at least one hardware device in communication with the computer system, once the toner level of a particular color falls to a threshold of 5% or lower of full capacity (such as the "Black" print cartridge and several image drums in panel 120), then the warning 122 can be displayed, so that the user knows that a new ink cartridge for that color should be purchased soon by selecting supplies button 110.), and the other user interface displaying information as to how to eliminate or repair said failure or defect or fault (See Blanchard, Fig. 3, Purchase Page 150, Sect. [0055], [0056], [0057] after the user has selected the supplies button 110, 126, 136, or 144 as shown in FIGS. 2A-F. Purchase page 150 is preferably displayed in a web browser, Purchase page 150 includes printer identifications 152 to show the user which printer he or she is to purchase components for to repair or fix printer error and/or warning resolution, and can include the text description of the model or series of the hardware device, and/or an image of the device needing repair. The compatible types of components available for the identified printer device 152 are also displayed in page 150, as well as any status information or components and other related descriptions, prices, etc. (collectively this is referred to herein as "component purchase information")).

Referring to Claim 33, Blanchard teaches a printer (See Blanchard, Fig. 1, System 10 with Printer Device 16) comprising a controller (See Blanchard, Computer System 12) to control printing operations (See Blanchard, Sect. [0023]-[0024], Computer System communication control), a first user interface (See Blanchard, Figs. 2A-2F, Display Device13 having Panels 100, 114, 120, 130 and 140 on shown in Figs. 2A-2F, Sect. [0033], [0039], [0042], [0050], [0052], [0053]) and at least one second user interface (See Blanchard, Fig. 1, Server 22 with embodied Store Website 26 having a Purchase Web Page 150 as shown in Fig. 3), 
means to connect the second user interface with the controller (This element is interpreted under 35 U.S.C. 112 (f) a controller located at the upper portion of said body (zone 5’), capable of managing the action sequencing and performing processes enabling different functions of the ink circuit and of the head to be activated. The controller 5 can include for example a micro-computer or a micro-processor and/or one (or more) electronic board and/or at least one embedded software, the programming of which ensures driving the ink circuit 4 and the printing head 1. This controller allows the printing instructions to be transmitted to the head but also the system engines and valves to be driven in order to manage supplying ink and/or solvent to the circuit with as well as recovering the ink and air mixture from the head. It is 5 thus programmed to that end, (Applicants Spec. Pages 2-3)) (See Blanchard, Sect. [0031], Computer system 12 can connect to server system 22 using computer network 24 (i.e. Internet and World Wide Web, but can be other types of networks (e.g., a local area network (LAN), wide area network, cell phone communication link, etc.)) and 
wireless means for exchanging data between the second user interface (This element is interpreted under 35 U.S.C. 112 (f) a controller located at the upper portion of said body (zone 5’), capable of managing the action sequencing and performing processes enabling different functions of the ink circuit and of the head to be activated. The controller 5 can include for example a micro-computer or a micro-processor and/or one (or more) electronic board and/or at least one embedded software, the programming of which ensures driving the ink circuit 4 and the printing head 1. This controller allows the printing instructions to be transmitted to the head but also the system engines and valves to be driven in order to manage supplying ink and/or solvent to the circuit with as well as recovering the ink and air mixture from the head. It is 5 thus programmed to that end, (Applicants Spec. Pages 2-3)) (See Blanchard, Sect. [0055], FIG. 3 shows  purchase web page 150 of the store website 26, which is displayed on the computer system 12 after the user has selected the supplies button 110, 126, 136, or 144 as shown in FIGS. 2A-F. Purchase page 150 is preferably displayed in a web browser or other application program which can display data from web pages accessed over the Internet or other network) and the controller when the second user interface is not connected with the printer (See Blanchard, Sect. [0036]-[0037], the supplies button 110 can be provided as part of the functions of the operating system 29 running on the computer system 12.  Thus, this purchasing functionality is available for all hardware devices that communicate with the operating system 29, the print panel 100 can be displayed automatically when a particular condition of the printer device 16 is met, without the user having to select a print option.), said controller being programmed to (See Blanchard, Sect. [0032] lines 9-13, the purchase application 28 is included or incorporated in an operating system 29 running on the computer system 12, allowing any hardware device which the operating system can communicate with to be recognized):
detect whether the second user interface is connected or not with the printer (See Blanchard, Fig. 1, Sect. [0032] lines 14-17, For connection detection, the server 22 automatically determines one or more hardware devices of the computer system 12 and displays the appropriate components to that hardware device for the user to select.). 

Blanchard fails to explicitly teach  
display a different information on at least the first user interface depending on whether the second user interface is connected or not with the printer.

	However, Kang teaches 
	- display a different information on at least the first user interface depending on whether the second user interface is connected or not with the printer (See Kang, Abstract, Sect, [0048] and [0056], The host device 200 displays the UI content provided by the image forming apparatus 100 on a second display unit of the host device 200 through a second web browser.  As illustrated in FIG. 1, two host devices 200-1 and 200-2 are connected to the image forming apparatus 100, but different numbers of host devices may be connected…when the host device 200 accesses the image forming apparatus 100, the image forming apparatus 100 may register the host device 200 to the session management unit 120, and the session management unit 120 may check and manage the connection status of the currently connected host device 200 periodically.  Additionally, the session management unit 120 may manage history information regarding the host device 200 connected to the image forming apparatus 100.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate display a different information on at least the first user interface depending on whether the second user interface is connected or not with the printer.  The motivation for doing so would have been to provide a method for providing UI content in an image forming apparatus, and a method for receiving UI content in a host device so that the host device can display the UI content provided by the image forming apparatus normally (See Sect. [0003] of the Kang reference).  Therefore, it would have been obvious to combine Blanchard and Kang to obtain the invention as specified in claim 33.


Cited Art
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coudray et al. (US 6, 325,477 B1) discloses a device and a . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARRYL V DOTTIN/Examiner, Art Unit 2677